Title: To James Madison from Charles Carter, 16 December 1791
From: Carter, Charles
To: Madison, James


Dr Sr
Acadamy Decr 16th. 1791
Yours of the 4th I duly recieved, and am much pleased, at the acct of my Dr Boys situation, & that he pleases his master. From my last letter from the Atty, I feard there woud have been, some dificulty as to the time, of his continuance with Mr Hunter, but hope all obstacles are removd. Shoud any thing be yet unsetled, I hope your aid will not be wanting, to accomodate, the business. I have wrote to my Freind Mr R. and my Son fully on the occasion. The reverse of Fortune has compelled me, to turn my Sons, out to learn to get, an honest living, and I flatter myself, if they behave them selves well, they will not loose the esteem of their acquaintance, by being honest Machanicks. For I think a worthy Tradesman, a much more reputable character, then a wild dissipated Son of a Gentleman, without a fortune. With these Virginia swarms. The Defeat of our Army, must be a great shock, to Congress. But hope by their prudence we shall not be so much distressed, as at first sight, might have been expected. I fear if report says true, the Garrison of Fort Jefferson are lost. This will be a great addition to our misfortune. Our Assy it is said will rise on Saturday. But I fancey they will not, before the Kentuckians, take leave of them. Which must be the last of the month. So that I hope the districks will be laid out. Your Freind French Strother has pland, a district, for him self, and to get rid of you, as he intends to offer, for Congress. Culpepper, Spotsylvania, & Stafford, I hope he not succeed in his Election.
I think there are several things to be done, that woud be advantagious. We suffer greatly for want of small change. The very article of postage. We cant pay 6 a Bitt is always demanded, the postmaster pockets 1½ on every letter. Dry measures vary, in every County, our wheat is weighd and measured, if under 60 deducted, if above seldom allowd. Indeed the experienced purchaser can tell at sight, if tis his interest to weigh. All in my opinion shoud be sold by weight. This woud be a fair way of dealing, and stimulate the Farmers to bring clean Wheat to market. A Bankrupt Law is thought much benifit woud arise from. Our merchants and people at large, are much disapointed, that a Limb of the Bank, was not extended to Virginia. They are now endeavouring to establish a Virga Bank. In which tis the received opinion they’l succeed. After returning my sincere thanks for your great politeness, to my Dr Son, give me leave to conclude my self Yr Affe Freind and Much Obliged Hle St
Chs Carter
